

Exhibit 10.12




SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
    
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made this
November 27, 2018 (the “Effective Date”) by and between BRICKELL BIOTECH, INC.,
a Delaware corporation with a business address located at 5777 Central Avenue,
Suite 102, Boulder, CO 80301 (the “Corporation”), and ANDREW SKLAWER, a Colorado
resident, with an address of 1600 Linden Avenue, Boulder, CO 80304 (the
“Executive”).


R E C I T A L S:
WHEREAS, the Executive and the Corporation entered into an Amended and Restated
Employment Agreement dated March 1, 2014 (the “Amended and Restated Employment
Agreement”);
WHEREAS, the parties desire to amend and restate the Amended and Restated
Employment Agreement as amended in full to provide for continuous employment on
a going-forward basis with such revised terms as are set forth herein and as may
be adopted by the parties in the future;
WHEREAS, the Executive is willing to make his services available to the
Corporation and on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the recitals, premises and mutual covenants
set forth herein, the parties agree as follows:
1.    Employment.
1.1    Employment and Term. The Corporation hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Corporation on the terms
and conditions set forth herein.
1.2    Duties of Executive. During the Term of Employment under this Agreement,
the Executive shall serve as Chief Operating Officer and Corporate Secretary
satisfactorily completing the responsibilities commensurate with the duties and
responsibilities of those positions. Executive shall report to the Company’s
Chief Executive Officer. Additionally, Executive shall diligently perform all
other services and shall exercise such power and authority as may from time to
time be delegated to him by the Board. The foregoing shall not limit his right
to be involved in other not-for-profit, civic or charitable activities nor limit
the Executive’s right to serve as an advisor or board member for other
non-competing corporate or not-for-profit entities, or as otherwise permitted by
the Board.
2.    Term. The Executive’s employment shall be at-will, meaning that the
Executive or the Corporation may terminate the employment relationship at any
time, with or without cause, and with or without notice, subject to severance
provisions set forth below. The period during which the Executive shall be
employed by the Corporation pursuant to the terms of this Agreement is sometimes
referred to in this Agreement as the “Term of Employment”, and the date on which
the





--------------------------------------------------------------------------------





Term of Employment shall expire, is sometimes referred to in this Agreement as
the “Termination Date”).
3.    Compensation.
3.1    Base Salary. The Corporation shall pay Executive an initial base salary
at the annual rate of Three Hundred Fifty Thousand Dollars ($350,000) (the “Base
Salary”). Executive's Base Salary shall be reviewed from time to time by the
Board and the Board may, but shall not be required to, increase the Base Salary
during the Term of Employment. However, Executive's Base Salary may not be
decreased during the Term of Employment other than as part of an
across-the-board salary reduction that applies in the same manner to all senior
executives of the Corporation. All salary is payable subject to standard federal
and state payroll withholding requirements in accordance with Corporation’s
standard payroll practices.
3.2    Bonuses and Equity.
a.    Guaranteed Bonus. The Corporation may pay Executive a guaranteed bonus at
a rate and for a term to be established. Such guaranteed bonus is subject to
standard federal and state payroll withholding requirements in accordance with
Corporation’s standard payroll practices and is hereby incorporated into this
Agreement by reference.
b.    Discretionary Bonus. For each fiscal year of the Term of Employment, the
Corporation shall pay Executive a performance bonus of up to 35% of Base Salary
(the "Performance Bonus"), based upon the achievement of mutually agreed
performance milestones established by the Board. Such Performance Bonus is
subject to standard federal and state payroll withholding requirements in
accordance with Corporation’s standard payroll practices and is hereby
incorporated into this Agreement by reference.
c.    Equity. The Corporation has previously caused Executive to be granted
options to purchase shares of common stock of the Corporation. Notwithstanding
the previously agreed upon terms of the options or any applicable award
agreements, all outstanding unvested options previously granted to the Executive
shall be vested in full as of the Effective Date of this Agreement and shall
remain exercisable for the remainder of their full term. It is further
understood and agreed that any future equity grants from the Corporation to the
Executive shall provide for full acceleration of vesting and an exercise period
commensurate with the full term of such options or stock awards in the event of
a termination without Cause (as defined in Section 5.1), resignation for Good
Reason (as defined in Section 5.5(d)) or a Change of Control (as defined in
Section 5.6(b)).
Any bonuses payable pursuant to this Section 3.2 are sometimes hereinafter
referred to as “Incentive Compensation” and shall be paid by the Corporation to
the Executive within two (2) months after the end of the applicable bonus period
in which they are earned. In the event Executive's employment is terminated
pursuant to Section 5.4, 5.5(b) or 5.6 during a bonus period and the performance
goals are achieved, Executive shall be entitled to a pro-rated portion of the
Performance Bonus that would have been paid had the Executive remained employed
for the entire bonus period.


2

--------------------------------------------------------------------------------




4.    Expense Reimbursement and Other Benefits.
4.1    Reimbursement of Expenses. Upon the submission of proper substantiation
by the Executive, and subject to such rules and guidelines as the Corporation
may from time to time adopt, the Corporation shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Corporation. The Executive shall account to the Corporation in writing for all
expenses for which reimbursement is sought and shall supply to the Corporation
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Corporation.
4.2    Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical insurance plans and
any and all other plans as are presently and hereinafter offered by the
Corporation to its executives and their spouses, domestic partners and immediate
families, the Corporation shall pay all premiums thereon on behalf of the
Executive in accordance with Corporation guidelines.
4.3    Other Benefits.
a.    Personal Days. The Executive shall be entitled to twenty eight (28) days
of paid personal days annually, including vacation days, sick days and time off
for personal matters. Such personal days are to be taken at such times as the
Executive and the Corporation shall mutually determine. Personal days shall not
interfere with the duties required to be rendered by the Executive hereunder.
b.    Association Dues. During the Term of this Agreement, the Corporation may
pay reasonable initiation fees and dues payable in connection with the
Executive’s membership(s) in those clubs and activities that in the opinion of
the Board are in furtherance and directly related to the active conduct of the
Corporation’s business and are consistent with sound financial and tax planning.
c.    Miscellaneous Benefits. The Executive shall receive such additional
benefits, if any, as the Board shall from time to time determine.
5.    Termination.
5.1    Termination for Cause. The Corporation shall at all times have the right,
upon written notice to the Executive, to terminate the Term of Employment, for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) an
action or omission of the Executive which constitutes a willful and material
breach of, or failure or refusal (other than by reason of his disability) to
perform his duties under this Agreement or any other agreements, including,
without limitation, the Company Protection Agreement, between the parties which
is not cured within fifteen (15) days after receipt by the Executive of written
notice of same; (ii) fraud, embezzlement, misappropriation of funds or breach of
trust in connection with his services hereunder; (iii) conviction of any crime
which involves dishonesty or a breach of trust; or (iv) gross negligence in
connection with the performance of the Executive's duties hereunder, which is
not cured within fifteen (15) days after written receipt by the Executive of
written notice of same. Any termination for Cause shall be made


3

--------------------------------------------------------------------------------




in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Corporation is relying for such termination. The
Executive shall have the right to address the Board regarding the acts set forth
in the notice of termination. Upon any termination pursuant to this Section 5.1,
the Corporation shall pay to the Executive his Base Salary to the date of
termination. The Corporation shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).
5.2    Disability. The Corporation shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, if the
Executive shall become entitled to benefits under the Corporation’s disability
plan as then in effect, or, if the Executive shall as the result of mental or
physical incapacity, illness or disability, become unable to perform his
obligations hereunder for a period of 180 days in any 12-month period. The
Corporation shall have sole discretion based upon competent medical advice to
determine whether the Executive continues to be disabled. Upon any termination
pursuant to this Section 5.2, the Corporation shall (i) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice, (ii) pay to the Executive his accrued but unpaid Incentive Compensation,
if any, for any bonus period ending on or before the date of termination of the
Executive’s employment with the Corporation, (iii) pay to the Executive a
severance payment equal to three (3) months of the Executive's Base Salary at
the time of the termination of the Executive’s employment with the Corporation,
such amount to be paid in the manner and at such times as the Base Salary
otherwise would have been payable to the Executive. The Corporation shall have
no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however to
the provisions of Section 4.1, and payment of compensation for unused vacation
days that have accumulated during the calendar year in which such termination
occurs).
5.3    Death. Upon the death of the Executive during the Term of Employment, the
Corporation shall (i) pay to the estate of the deceased Executive any unpaid
Base Salary through the Executive's date of death, (ii) pay to the estate of the
deceased Executive his accrued but unpaid Incentive Compensation, if any, for
any bonus period ending on or before the Executive’s date of death, (iii)
continue to pay to the estate of the deceased Executive the Base Salary the
Executive was receiving prior to his death under Section 3.1 hereof for a period
of three (3) months following the Executive’s death, in the manner and at such
times as the Base Salary otherwise would have been payable to the Executive. In
addition, in the event that the Executive’s spouse and/or children shall be
eligible and shall elect to receive continued coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), or, if applicable, state or local
insurance laws, the Corporation shall pay that portion of the Executive’s COBRA
premiums that the Corporation was paying prior to the Executive’s date of death
for twelve (12) months following the Executive’s death. The Corporation shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of the Executive's death, subject,
however to the provisions of Section 4.1, and payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs).


4

--------------------------------------------------------------------------------




5.4    Termination Without Cause. At any time the Corporation shall have the
right to terminate the Term of Employment by written notice to the Executive.
Upon any termination pursuant to this Section 5.4 (that is not a termination
under any of Sections 5.1, 5.2, 5.3, 5.5 or 5.6, and subject to Section 5.7
below, the Corporation shall (i) pay to the Executive any unpaid Base Salary
through the effective date of termination specified in such notice, (ii) pay to
the Executive the accrued but unpaid Incentive Compensation, if any, for any
bonus period ending on or before the date of the termination of the Executive’s
employment with the Corporation, (iii) pay to the Executive in a lump sum the
equivalent of twelve (12) months of Executive's Base Salary, and (iv) reimburse
the Executive for the monthly COBRA premium paid by the Executive for himself
and his dependents for twelve (12) months following the effective date of
termination. The Corporation shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).
5.5    Termination by Executive.
a.    The Executive shall at all times have the right, upon ninety (90) days
written notice to the Corporation, to terminate the Term of Employment. Upon
termination of the Term of Employment pursuant to this Section 5.5(a) (that is
not a termination under Section 5.6) by the Executive without Good Reason, the
Corporation the Corporation shall pay to the Executive his Base Salary to the
date of termination. The Corporation shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).
b.    Upon termination of the Term of Employment pursuant to this Section 5.5
(that is not a termination under Section 5.6) by the Executive for Good Reason,
subject to Section 5.7 below, the Corporation shall pay to the Executive the
same amounts that would have been payable by the Corporation to the Executive
under Section 5.4 of this Agreement if the Term of Employment had been
terminated by the Corporation without Cause. The Corporation shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and payment of compensation for unused, paid
personal days that have accumulated during the calendar year in which such
termination occurs).
c.    For purposes of this Agreement, “Good Reason” shall mean any of the
following: (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Corporation which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Corporation promptly after
receipt of notice thereof given by the Executive; (ii) any failure by the
Corporation to comply with any of the provisions of Article 3 of


5

--------------------------------------------------------------------------------




this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Corporation promptly
after receipt of notice thereof given by the Executive; (iii) any purported
termination by the Corporation of the Executive's employment otherwise than for
Cause pursuant to Section 5.1, or by reason of the Executive’s disability
pursuant to Section 5.2 of this Agreement; (iv) the relocation of Executive’s
principal place of employment by more than thirty (30) miles; or (v) the
voluntary resignation of Executive following the determination by Executive, and
ninety-day notice to the Corporation that, in his reasonable discretion,
Executive’s continued employment by the Corporation is a) no longer critical to
the success of the Corporation; and b) is no longer aligned with Executive’s
business or personal goals, provided however, that in order to effect
resignation for Good Reason under (i), (ii), (iii), or (iv) above, all of the
following must occur: (x) Executive must provide the Corporation with written
notice within the sixty-day period following the event(s) giving rise to either
(i), (ii), (iii) or (iv) of Executive’s intent to voluntarily resign his
employment for Good Reason (y) such event is not remedied by within thirty (30)
days following the Corporation’s receipt of such written notice; and (z)
Executive’s resignation is effective not later than thirty (30) days after the
expiration of such thirty (30) day cure period.
5.6    Change in Control of the Corporation.
a.    Payments. In the event that a termination of employment without Cause or
for Good Reason occurs following a Change in Control (as defined in paragraph
(b) of this Section 5.6) in the Corporation, and subject to Section 5.7 below,
the Corporation shall (i) pay to the Executive any unpaid Base Salary through
the effective date of termination, (ii) pay to the Executive the Incentive
Compensation, if any, not yet paid to the Executive for any year prior to such
termination, at such time as the Incentive Compensation otherwise would have
been payable to the Executive, (iii) pay to the Executive within thirty (30)
days of the termination of his employment hereunder, a single lump sum payment
equal to 200% of the Executive’s annual Base Salary at the time of the
termination of the Executive’s employment with the Corporation, less applicable
withholdings and deductions, and (iv) if Executive is participating in the
Corporation’s group health insurance plans on the effective date of termination,
and Executive timely elects and remains eligible for continued coverage under
COBRA, or, if applicable, state or local insurance laws, the Corporation shall
reimburse Executive’s COBRA premiums for eighteen (18) months following the
effective date of termination. The Corporation shall have no further liability
hereunder (other than for (x) reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and (y) payment of compensation for unused paid, personal days
that have accumulated during the calendar year in which such termination
occurs).
b.    For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Corporation and consummation of (i) a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which persons who were the
shareholders of the Corporation immediately prior to such reorganization, merger
or consolidation or other transaction do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities,


6

--------------------------------------------------------------------------------




in substantially the same proportions as their ownership immediately prior to
such reorganization, merger, consolidation or other transaction, or (ii) a
liquidation or dissolution of the Corporation or (iii) the sale of all or
substantially all of the assets of the Corporation (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).
5.7    Release and Board Resignation Requirement. The Severance Benefits are
conditional upon (i) Executive’s delivering to the Company and making effective
and irrevocable a general release of all claims in favor of the Company, in a
form reasonably acceptable to the Company (the “Release”), which release shall
be effective not later than 45 days following the date of the applicable
termination or resignation and (ii) Executive’s complying with the Release
including any cooperation, non-disparagement or confidentiality provisions
contained therein and continuing to comply with Executive’s obligations under
the terms of this Agreement, including the non-solicit and non-compete
provisions thereof, and the terms of the Protection Agreement.
5.8    Survival. The provisions of this Article 5 shall survive the termination
of this Agreement, as applicable.
6.    Restrictive Covenants.
6.1    Non-Competition.
a.    At all times while the Executive is employed by the Corporation and for a
two (2) year period after the termination of the Executive’s employment with the
Corporation for any reason other than by the Corporation without Cause (as
defined in Section 5.1 hereof) or by the Executive for Good Reason (as defined
in Section 5.5 hereof), the Executive shall not, directly or indirectly, engage
in or have any interest in any sole proprietorship, partnership, corporation or
business or any other person or entity (whether as an Executive, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) engages in
competition with the Corporation (for this purpose, any business that engages in
the drug development business utilizing those specific pharmaceutical compounds
developed, licensed or owned by the Corporation or any of its subsidiaries
during his term of employment to date of Executive’s Termination shall be deemed
to be in competition with the Corporation); provided that such provision shall
not apply to the Executive's ownership of Common Stock of the Corporation or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent of any class of capital stock of such
corporation.
b.    Upon termination of the Term of Employment pursuant to Section 5.5 by the
Executive for Good Reason, the Executive for a period of six (6) months shall
not, directly or indirectly, engage in or have any interest in any sole
proprietorship, partnership, corporation or


7

--------------------------------------------------------------------------------




business or any other person or entity (whether as an Executive, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) engages in
competition with the Corporation (for this purpose, any business in the
hyperhidrosis market or that engages in the drug development business utilizing
those specific pharmaceutical compounds developed, licensed or owned by the
Corporation or any of its subsidiaries during his term of employment to date of
Executive’s Termination shall be deemed to be in competition with the
Corporation); provided that such provision shall not apply to the Executive's
ownership of Common Stock of the Corporation or the acquisition by the
Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control or, more
than five percent of any class of capital stock of such corporation.
6.2    Nondisclosure. The Executive shall not at any time divulge, communicate
or use to the detriment of the Corporation or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Corporation. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Corporation (which shall include, but not be
limited to, information concerning the Corporation's business plan, financial
condition, prospects, technology, customers, suppliers, sources of leads and
methods of doing business) shall be deemed a valuable, special and unique asset
of the Corporation that is received by the Executive in confidence and as a
fiduciary, and Executive shall remain a fiduciary to the Corporation with
respect to all of such information. For purposes of this Agreement,
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by the
Corporation (including information conceived, originated, discovered or
developed by the Executive) prior to or after the date hereof, and not generally
known, about the Corporation or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law.
6.3    Non-solicitation of Executives and Clients. At all times while the
Executive is employed by the Corporation and for a two (2) year period after the
termination of the Executive’s employment with the Corporation for any reason,
the Executive shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or enter into any contractual arrangement with any
Executive or former Executive of the Corporation, unless such Executive or
former Executive has not been employed by the Corporation for a period in excess
of six months, and/or (b) call on or solicit any of the actual or targeted
prospective clients of the Corporation on behalf of any person or entity in
connection with any business competitive with the business of the Corporation,
nor shall the Executive make known the names and addresses of such clients or
any information relating in any manner to the Corporation's trade or business
relationships with such customers, other than in connection with the performance
of Executive's duties under this Agreement.


8

--------------------------------------------------------------------------------




6.4    Books and Records. All books, records, and accounts relating in any
manner to the business of the Corporation, customers, clients or prospects of
the Corporation, reports documents analyses or any information whether prepared
by the Executive or otherwise coming into the Executive's possession, shall be
the exclusive property of the Corporation and shall be returned immediately to
the Corporation on termination of the Executive's employment hereunder or on the
Corporation's request at any time.
6.5    Definition of Corporation. Solely for purposes of this Article 6, the
term “Corporation” also shall include any existing or future subsidiaries of the
Corporation that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Corporation
during the periods described herein.
6.6    Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Corporation, and
(b) the restrictions contained in this Article 6 (including without limitation
the length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Corporation is such as would cause the Corporation serious
injury or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Corporation in violation of the terms of
this Article 6. The Executive further acknowledges that the restrictions
contained in this Article 6 are intended to be, and shall be, for the benefit of
and shall be enforceable by, the Corporation’s successors and assigns.
6.7    Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.
6.8    Extension of Time. If the Executive shall be in violation of any
provision of this Article 6, then each time limitation set forth in this Article
6 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If the Corporation seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Article 6 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.
6.9    Survival. The provisions of this Article 6 shall survive the termination
of this Agreement, as applicable.


9

--------------------------------------------------------------------------------




7.    Mediation. In the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Employment Mediation Rules before resorting to litigation or some
other dispute resolution procedure.
8.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Boulder
County, Colorado in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect
(except to the extent that the procedures outlined below differ from such rules
or the parties agree otherwise). Within thirty (30) days after written notice by
either party has been given that a dispute exists and that arbitration is
required, each party must select an arbitrator and those two arbitrators shall
promptly, but in no event later than thirty (30) days after their selection,
select a third arbitrator. The parties agree to act as expeditiously as possible
to select arbitrators and conclude the dispute. The selected arbitrators must
render their decision in writing. The cost and expenses of the arbitration and
of enforcement of any award in any court shall be borne by the Corporation. The
cost of any attorney fees shall be borne by each party individually, unless the
payment of such fees is awarded to the prevailing party by the arbitrators. If
advances are required, each party will advance one-half of the estimated fees
and expenses of the arbitrators. Judgment may be entered on the arbitrators'
award in any court having jurisdiction. Although arbitration is contemplated to
resolve disputes hereunder, either party may proceed to court to obtain an
injunction to protect its rights hereunder, the parties agreeing that either
could suffer irreparable harm by reason of any breach of this Agreement. Pursuit
of an injunction shall not impair arbitration on all remaining issues.
9.    Assignment. This Agreement is personal in nature and accordingly may not
be assigned by the Executive, in whole or in part, without the prior written
consent of the Corporation, which may be withheld in its sole discretion. The
Corporation may, in its sole discretion, assign this Agreement and all of its
rights, benefits and obligations hereunder, whether by agreement or by operation
of law.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to conflict of
laws issues.
11.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Corporation
(or any of its affiliates) with respect to such subject matter. This Agreement
may not be modified in any way unless by a written instrument signed by both the
Corporation and the Executive.
12.    Notices: All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed e-mail or
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by e-mail or facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed


10

--------------------------------------------------------------------------------




given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Corporation, addressed to Brickell Biotech, Inc., 5777
Central Avenue, Suite 102, Boulder, CO 80301, Attention: Chairman of the Board,
and (ii) if to the Executive, to his address as reflected on the payroll records
of the Corporation, or to such other address as either party hereto may from
time to time give notice of to the other.
13.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Corporation,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.
14.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.
15.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
16.    Damages. Nothing contained herein shall be construed to prevent the
Corporation or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys fees of the other.
17.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
18.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Corporation, the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and assigns, any
rights or remedies under or by reason of this Agreement.
19.    Indemnification. Subject to limitations imposed by law, the Corporation
shall defend, indemnify and hold harmless the Executive to the fullest extent
permitted by law from and against any and all claims, damages, expenses
(including attorneys fees), judgments, penalties, fines, settlements, and all
other liabilities incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or


11

--------------------------------------------------------------------------------




proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, Executive or agent
of the Corporation, or by reason of anything done or not done by the Executive
in any such capacity or capacities, provided that the Executive acted in good
faith, in a manner that was not grossly negligent or constituted willful
misconduct and in a manner he reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
Corporation also shall pay any and all expenses (including attorney's fees)
incurred by the Executive as a result of the Executive being called as a witness
in connection with any matter involving the Corporation and/or any of its
officers or directors. The provisions of this Section 19 shall survive the
termination of this Agreement.
20.    Section 409A.
20.1    General Compliance. This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Corporation makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Corporation be liable for
all or any portion of any taxes, penalties, interest, or other expenses that may
be incurred by the Executive on account of non-compliance with Section 409A.
20.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive's separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.


12

--------------------------------------------------------------------------------




20.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:
(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.
20.4    Tax Gross-ups. Any tax gross-up payments provided under this Agreement
shall be paid to the Executive on or before December 31 of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes.


13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
Corporation:        Executive:


BRICKELL BIOTECH, INC.            
A Delaware corporation


By:
/s/ Reginal Hardy
By:
/s/ Andrew Sklawer
 
Reginal Hardy, CEO
 
Andrew Sklawer, Individually









14